The opinion of the court was delivered by
Scott, J.
This case was here once before (3 Wash. 737; 29 Pac. Rep. 536), when it appeared that the facts *305had not been found by the referee. A judgment had been rendered for the sum of §300 in favor of the plaintiff, but there was no finding upon many of the issues made by the pleadings, and apparently, so far as the record disclosed, there never had been a complete trial. Upon that ground the case was reversed and sent back for a re-trial, with directions to make findings upon these matters. The order contemplated that it should go back to the same referee, and be heard upon the testimony already taken. When the case came up again before the referee the defendants objected to his proceeding therewith on the ground that he was disqualified by reason of the former trial, and because they desired a trial by jury. These objections were overruled. The defendants had originally waived a trial by jury, and this waiver held good, and, under the peculiar circumstances of the case, the referee was not disqualified by reason of his prior proceedings in the premises. No other testimony was offered by either side, and the referee proceeded to make his findings of fact upon the testimony previously taken, whereby he found the defendants were indebted to the plaintiff in the sum of §271, and judgment was rendered for this amount.
It is contended that there was error in several orders made by the court, relating to security for costs and to the granting of continuances of the trial. As to these, it is sufficient to say that no good ground appears for a reversal of the‘judgment in consequence thereof. Many of the other errors alleged challenge the correctness of the findings of fact. These findings, however, appear to be complete upon the issues, and there is testimony to support them. The findings support the judgment, and no sufficient ground is shown for disturbing the same.
There are many other matters discussed which have no foundation in the record that we are able to discover, *306and fox that reason we deem it unnecessaxy to set them forth.
Judgment affirmed.
Dunbar, C. J., and Hoyt, Stiles and Anders, JJ., concur.